Citation Nr: 0943341	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  02-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for urticarial skin 
rash claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pains and 
myalgia claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, status-post hemicolectomy, claimed as due to an 
undiagnosed illness.

5.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for hot flashes claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The appellant was a member of the United States Army Reserve.  
He had active duty for training (ACDUTRA) from July 1988 to 
December 1988, and was called to active duty from January 
1991 to May 1991 in support of Operations Desert Shield and 
Desert Storm.  He apparently continued as an active member of 
the Army Reserve until May 1994; his other periods of active 
duty for training or inactive duty training, if any, have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the appellant's claim for direct 
service connection for arthritis.  In addition, the 
appellant's claims of entitlement to service connection for a 
skin disorder, joint pains and myalgia, a gastrointestinal 
disorder, fatigue, hot flashes, and memory loss due to 
undiagnosed illness(es) were denied.  The appellant contends 
that these conditions are symptoms of undiagnosed illness(es) 
resulting from Persian Gulf War service.

This case was previously remanded by the Board in April 2005.  
Since the Board's remand orders were not substantially 
complied with, the Board must remand all of these issue 
again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).    

Service connection may be granted on a presumptive basis if 
there is evidence (1) that the claimant is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2009).  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Id.  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  Id.

In this case, it has not yet been established that the 
appellant is a Persian Gulf veteran.  A Persian Gulf veteran 
is defined as a veteran who served on active duty in the 
Armed Forces in the Southwest Asia Theater or operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(d)(1) (2009).  The Southwest Asia Theater 
of Operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

While the appellant has reported service in the Southwest 
Asia Theater of Operations for periods ranging from four days 
to two weeks or more, there is no evidence currently of 
record that documents his presence there.  Review of the 
service personnel records in the claims file reveals that the 
appellant had overseas service in Germany from February 4, 
1991, to April 30, 1991.  The Board notes that the 
appellant's DD 214 from this period of active service 
reflects only the receipt of the National Defense Service 
medal and an overseas service ribbon, but not the receipt of 
any award indicative of presence in the Southwest Asia 
Theater of Operations.  The response to a query to the 
National Personnel Records Center (NPRC) stated that there is 
no evidence in the Veteran's file to substantiate any service 
in Southwest Asia.  

One of the reasons for the Board's previous remand was to 
verify that the Veteran served in the Southwest Asia Theater 
of Operations during the Gulf war.  The AOJ was specifically 
tasked to ask the Veteran to submit any evidence in his 
possession that might help demonstrate that he had such 
service.  That was not done.  The Veteran was notified by 
letter dated in May 2005 of information and evidence needed 
to support his claims, but evidence demonstrating his 
presence in the Southwest Asia Theater of Operations was not 
among the many items listed.  A remand therefore is 
necessary.  See Stegall, supra.  

The AOJ was tasked with obtaining the Veteran's military 
personnel records, and that was done.  The AOJ was also asked 
to contact the 96th Regional Readiness Command at Fort 
Douglas, Utah, and the service department personnel unit, to 
obtain verification of the appellant's dates of duty in the 
Persian Gulf Theater of Operations during the Persian Gulf 
War from official sources.  The AOJ contacted the 96th 
Regional Readiness Command, but the response was that the 
command had no medical records on file for the Veteran; 
nothing was said regarding service in the Southwest Asia 
Theater of Operations or personnel records.  The Board 
therefore must remand again in order to complete the task of 
obtaining the records relating to service in the Southwest 
Asia theater, or to determine that either the records do not 
exist, or that further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

Another reason for the Board's earlier remand was to obtain a 
copy of the report of a Gulf War examination that was 
conducted on July 21, 1997, which is mentioned several times 
in the case file but could not be found there.  The record 
suggests that that examination was conducted at the VA 
Medical Center (VAMC) in Albuquerque, New Mexico.  The record 
reflects that the AOJ requested medical records from the 
VAMCs in both Albuquerque, New Mexico, and Houston, Texas.  
The request to the Houston VAMC specifically requested a copy 
of the 1997 examination, and requested that if the records 
could not be produced that that fact be confirmed in writing.  
Archived treatment records from September and October 2001 
were returned, with no mention made of the 1997 examination 
report (which the Board acknowledges probably would not have 
been found in Houston).  Still, since the AOJ specifically 
asked for the 1997 examination report and for a written 
negative response if not found, the Houston VAMC must be 
asked again to provide a response specific to the request for 
the 1997 examination report.  

More significant is the fact that an August 2008 request to 
the Albuquerque VAMC specifically requested only the records 
from January 6, 2004, to the present.  The request did not 
specifically ask for the 1997 Gulf War examination report, as 
it should have.  Moreover, because the request for records 
asked only for records dating from January 6, 2004, even if 
the Albuquerque VAMC has a copy of the 1997 examination 
report, it logically would not have been included in the 
rather large volume of records sent by the Albuquerque VAMC.  
Another remand for retrieval of the July 21, 1997, Gulf War 
examination report is therefore necessary.  Stegall, supra.  

The Veteran contends that the reactive arthritis identified 
by a VA rheumatologist in January 2003 is due to an infection 
he avers he had in 1991, which puts it in the time frame 
during which he contends he was in the Southwest Asia Theater 
of Operations.  He has also contended that his arthritis is 
secondary to his service-connected lumbar spine disability.  
Since one of the Veteran's contentions could relate to his 
averred presence in the Southwest Asia Theater of Operations, 
consideration of the arthritis claim is deferred pending 
completion of the development sought in the remand below.  
This is so because the development may uncover evidence 
pertinent to the veteran's arthritis claim, especially with 
respect to the question of service connection for joint pain 
and myalgia due to undiagnosed illness.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 and any other 
applicable legal precedent is completed.  
In particular, the AOJ should explicitly 
notify the veteran of the need to 
demonstrate service in the Southwest Asia 
theater of operations, and explain to him 
that there is no evidence in the official 
record of his being there.  The veteran 
explicitly should be asked to submit any 
evidence in his possession that might 
help demonstrate that he had service in 
the Southwest Asia Theater of Operations.  

2.  The AOJ should again take the 
appropriate steps necessary, in concert 
with the provisions of 38 C.F.R. 
§ 3.159(c)(2), to obtain all of the 
records related to the July 21, 1997, VA 
Persian Gulf War examination thought to 
have been administered at the VAMC in 
Albuquerque.  The Albuquerque and the 
Houston VAMCs both should be contacted.  
All correspondence, including negative 
responses to requests for records, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.    

3.  The AOJ should verify, through 
official channels, the appellant's dates 
of duty, if any, in the Persian Gulf 
Theater of Operations during the Persian 
Gulf War.  The AOJ must take appropriate 
steps to obtain any military documents, 
such as duty rosters or travel orders, 
that reveal the appellant's assigned duty 
stations while on active duty in 1991, to 
include again contacting the 96th 
Regional Readiness Command at Fort 
Douglas, Utah and the United States Army 
Personnel Command.  A search should be 
made through United States Army reserve 
units to which the veteran was assigned, 
if necessary.  The search should not be 
ended until either it is concluded that 
the records sought do not exist, or that 
further efforts to obtain those records 
would be futile.  38 C.F.R. § 
3.159(c)(2).  Search results must be 
documented in writing.  

4.  Thereafter, the AOJ should accomplish 
any additional development that is 
indicated after the above development is 
completed.  

5.  The AOJ should determine whether the 
appellant is a Persian Gulf veteran as 
defined by 38 C.F.R. § 3.317.  If the 
appellant is found to be a Persian Gulf 
veteran, the AOJ should determine whether 
he suffers from any undiagnosed illness.  
Another examination should be scheduled 
to aid in such determinations, if 
necessary.  

6.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  




